Defendant’s claim that her plea was coerced by the prosecutor’s threat to indict for attempted murder if she declined to plead guilty to the superior court information is unpreserved for appellate review as a matter of law, since defendant never objected at sentencing or moved to withdraw the plea or to *321vacate the judgment (see, People v Stephens, 188 AD2d 345, lv denied 81 NY2d 893), and we decline to review it in the interest of justice. Concur—Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.